[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO DISMISS
The defendant's motion to dismiss for lack of personal jurisdiction is denied as untimely. Practice Book § 10-30 provides that "[a]ny defendant, wishing to contest the court's jurisdiction . . . must do so by filing a motion to dismiss within thirty days of the filing of an appearance." Practice Book § 10-32 further provides that "[a]ny claim of lack of jurisdiction over the person . . . is waived if not raised by a motion to dismiss filed . . . within the time provided by Section 10-30." The defendant filed an appearance on February 1, 2002, however, the motion to dismiss was not filed until May 17, 2002, well beyond the thirty-day time period prescribed by § 10-30. Accordingly, the defendant waived its right to contest the court's personal jurisdiction over it. Connor v. Statewide Grievance Committee, 260 Conn. 435, 445,796 A.2d 516 (2002.)
  ________________ Wagner, JTR
CT Page 11582